UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7069



JIMMY WESTFALL,

                                           Petitioner - Appellant,

          versus


CECIL H. UNDERWOOD, Governor; SANDRA ILDERTON,
Chairperson, West Virginia Parole Board,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Robert C. Chambers, District
Judge. (CA-99-370-5)


Submitted:   November 4, 1999          Decided:     November 10, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Westfall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Westfall, a West Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint under 28 U.S.C.A. § 1915A (West Supp. 1999).    We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find that this

appeal is frivolous.   Accordingly, we dismiss the appeal on the

reasoning of the district court.    See Westfall v. Underwood, No.

CA-99-370-5 (S.D.W. Va. July 22, 1999).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2